                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

DAVID P. HOVARTER,

                       Petitioner,                       Case No. 1:19-cv-615
v.                                                       Honorable Janet T. Neff
S.L. BURT,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court concludes that the petition must be dismissed

because it fails to raise a meritorious federal claim.
                                            Discussion

               I.      Background

               Petitioner David P. Hovarter is incarcerated with the Michigan Department of

Corrections at the Muskegon Correctional Facility (MCF) in Muskegon, Michigan. In 2017,

Petitioner pleaded guilty in the Ingham County Circuit Court to one count of second degree

criminal sexual conduct, in violation of Mich. Comp. Laws § 750.520c(1)(B) (CSC-II), and one

count of third degree criminal sexual conduct, in violation of Mich. Comp. Laws § 750.520d(1)(a)

(CSC-III). On June 7, 2017, the circuit court sentenced Petitioner to concurrent prison terms of 7

to 15 years.

               Petitioner appealed the judgment of sentence to the Michigan Court of Appeals and

the Michigan Supreme Court. Those courts summarily denied leave to appeal on January 23, 2018,

and July 3, 2018, respectively.

               Petitioner timely filed his habeas corpus petition with this Court in July 2019,

raising the following two grounds for relief:

       I.      The trial court incorrectly scored my sentencing guidelines, in violation of
               my rights to statutory law and constitutional due process.

       II.     The trial court violated my right to meaningful allocution at sentencing.

(Pet., ECF No. 1, PageID.4-6.) Petitioner asserts that he raised these same two issues in his appeal.

               II.     AEDPA standard

               This action is governed by the Antiterrorism and Effective Death Penalty Act of

1996, Pub. L. 104-132, 110 Stat. 1214 (AEDPA). The AEDPA “prevents federal habeas ‘retrials’”

and ensures that state court convictions are given effect to the extent possible under the law. Bell

v. Cone, 535 U.S. 685, 693-94 (2002). An application for writ of habeas corpus on behalf of a

person who is incarcerated pursuant to a state conviction cannot be granted with respect to any


                                                 2
claim that was adjudicated on the merits in state court unless the adjudication: “(1) resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly established

federal law as determined by the Supreme Court of the United States; or (2) resulted in a decision

that was based upon an unreasonable determination of the facts in light of the evidence presented

in the state court proceeding.” 28 U.S.C. § 2254(d). This standard is “intentionally difficult to

meet.” Woods v. Donald, 575 U.S. __, 135 S. Ct. 1372, 1376 (2015) (internal quotation omitted).

               The AEDPA limits the source of law to cases decided by the United States Supreme

Court. 28 U.S.C. § 2254(d). This Court may consider only the holdings, and not the dicta, of the

Supreme Court. Williams v. Taylor, 529 U.S. 362, 412 (2000); Bailey v. Mitchell, 271 F.3d 652,

655 (6th Cir. 2001). In determining whether federal law is clearly established, the Court may not

consider the decisions of lower federal courts. Lopez v. Smith, 574 U.S. 1, 4 (2014); Marshall v

Rodgers, 569 U.S. 58, 64 (2013); Parker v Matthews, 567 U.S. 37, 48-49 (2012); Williams, 529

U.S. at 381-82; Miller v. Straub, 299 F.3d 570, 578-79 (6th Cir. 2002).

               A federal habeas court may issue the writ under the “contrary to” clause if the state

court applies a rule different from the governing law set forth in the Supreme Court’s cases, or if

it decides a case differently than the Supreme Court has done on a set of materially

indistinguishable facts. Bell, 535 U.S. at 694 (citing Williams, 529 U.S. at 405-06). “To satisfy

this high bar, a habeas petitioner is required to ‘show that the state court’s ruling on the claim being

presented in federal court was so lacking in justification that there was an error well understood

and comprehended in existing law beyond any possibility for fairminded disagreement.’” Woods,

135 S. Ct. at 1376 (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). In other words,

“[w]here the precise contours of the right remain unclear, state courts enjoy broad discretion in




                                                   3
their adjudication of a prisoner’s claims.” White v. Woodall, 572 U.S. 415, 424 (2014) (internal

quotations omitted).

               The AEDPA requires heightened respect for state factual findings. Herbert v. Billy,

160 F.3d 1131, 1134 (6th Cir. 1998). A determination of a factual issue made by a state court is

presumed to be correct, and the petitioner has the burden of rebutting the presumption by clear and

convincing evidence. 28 U.S.C. § 2254(e)(1); Davis v. Lafler, 658 F.3d 525, 531 (6th Cir. 2011)

(en banc); Lancaster v. Adams, 324 F.3d 423, 429 (6th Cir. 2003); Bailey, 271 F.3d at 656. This

presumption of correctness is accorded to findings of state appellate courts, as well as the trial

court. See Sumner v. Mata, 449 U.S. 539, 546 (1981); Smith v. Jago, 888 F.2d 399, 407 n.4 (6th

Cir. 1989).

               III.    Ground I: Sentencing Error

               Petitioner claims that the sentencing court violated state law and his right to due

process when applying offense variable (OV) 11 to his sentence. The trial court scored 25 points

under this variable. Under Mich. Comp. Laws § 777.41(1), 25 points apply where one criminal

sexual penetration occurred that does not form the basis of the criminal sexual conduct offense.

Petitioner contends that the trial court cited three incidents of penetration, but during Petitioner’s

plea he only testified about one incident giving rise to his CSC-II conviction and one incident

giving rise to the CSC-III conviction; he contends that neither of these incidents would qualify for

points under OV11.

               “[A] federal court may issue the writ to a state prisoner ‘only on the ground that he

is in custody in violation of the Constitution or laws or treaties of the United States.’” Wilson v.

Corcoran, 562 U.S. 1, 5 (2010) (quoting 28 U.S.C. § 2254(a)). A habeas petition must “state facts

that point to a ‘real possibility of constitutional error.’” Blackledge v. Allison, 431 U.S. 63, 75 n.7

(1977) (quoting Advisory Committee Notes on Rule 4, Rules Governing Habeas Corpus Cases).
                                                  4
The federal courts have no power to intervene on the basis of a perceived error of state law. Wilson,

562 U.S. at 5; Bradshaw v. Richey, 546 U.S. 74, 76 (2005); Estelle v. McGuire, 502 U.S. 62, 67-

68 (1991); Pulley v. Harris, 465 U.S. 37, 41 (1984).

               Claims concerning the improper application of sentencing guidelines are state-law

claims and typically are not cognizable in habeas corpus proceedings. See Hutto v. Davis, 454

U.S. 370, 373-74 (1982) (federal courts normally do not review a sentence for a term of years that

falls within the limits prescribed by the state legislature); Austin v. Jackson, 213 F.3d 298, 301-02

(6th Cir. 2000) (alleged violation of state law with respect to sentencing is not subject to federal

habeas relief). Thus, to the extent Petitioner contends that the state court violated state law when

applying the state sentencing guidelines, his claim is not cognizable in this action.

               Petitioner contends that the state court deprived him of due process because he did

not testify about a third incident of penetration at his plea hearing. This claim arguably invokes a

line of Supreme Court cases that includes Apprendi v. New Jersey, 530 U.S. 466 (2000), Blakely

v. Washington, 542 U.S. 296 (2004), United States v. Booker, 543 U.S. 220 (2005), and Alleyne v.

United States, 570 U.S. 99 (2013). In these cases, the Supreme Court made clear that “[o]ther than

the fact of a prior conviction, any fact that increases the penalty for a crime beyond the prescribed

statutory maximum must be submitted to a jury, and proved beyond a reasonable doubt.”

Apprendi, 530 U.S. at 490. “[T]he ‘statutory maximum’ for Apprendi purposes is the maximum

sentence a judge may impose solely on the basis of the facts reflected in the jury verdict or admitted

by the defendant.” Blakely, 542 U.S. at 303 (emphasis in original).

               In Booker, the Supreme Court held that the same principle applied to a federal

court’s application of the United States Sentencing Guidelines. In other words, a court’s use of a

fact not admitted by the defendant or submitted to a jury to enhance the defendant’s range of



                                                  5
sentence under the guidelines ran afoul of the Sixth Amendment. Booker, 543 U.S. at 232.

However, the Court noted that if “the Guidelines as currently written could be read as merely

advisory provisions that recommended, rather than required, the selection of particular sentences

in response to differing sets of facts, their use would not implicate the Sixth Amendment.” Id. at

233. The Court has “never doubted the authority of a judge to exercise broad discretion in

imposing a sentence within a statutory range.” Id. “[W]hen a trial judge exercises his discretion

to select a specific sentence within a defined range, the defendant has no right to a jury

determination of the facts that the judge deems relevant.” Id.

               In People v. Lockridge, 870 N.W.2d 502 (Mich. 2015), the Michigan Supreme

Court recognized the constitutional problem with using Michigan’s mandatory sentencing

guidelines to increase a defendant’s minimum sentence. Consequently, it applied the remedy

suggested in Booker, which was to make Michigan’s guidelines advisory only. Id. at 520-21.

               The state court sentenced Petitioner in 2017, long after Lockridge made Michigan’s

sentencing guidelines advisory in nature. Consequently, the court was not required to rely solely

on facts admitted by Petitioner at his plea hearing. The fact that Petitioner did not testify about a

third penetration at his plea hearing does not mean that the state court deprived him of due process

or any other rights under the Constitution. If the court found a third penetration based on other

evidence and exercised its discretion to choose a higher sentence based on that finding, Petitioner’s

sentence would be perfectly sound under the Constitution.

               Notably, Petitioner does not contend that there was no evidence supporting a third

penetration, or that a third penetration never occurred. A sentence may violate due process if it is

based upon material “misinformation of constitutional magnitude.” Roberts v. United States, 445

U.S. 552, 556 (1980); United States v. Tucker, 404 U.S. 443, 447 (1972); Townsend v. Burke, 334



                                                 6
U.S. 736, 741 (1948). To prevail on such a claim, Petitioner must show (1) that the information

before the sentencing court was materially false, and (2) that the court relied on the false

information in imposing the sentence. Tucker, 404 U.S. at 447. Petitioner does not contend that

the state court relied on false information. Accordingly, for all the foregoing reasons, Petitioner’s

claim of sentencing error does not state a meritorious federal claim.

               IV.     Ground II: Allocution

               Next, Petitioner contends that the state court deprived him of a right to “meaningful

allocution” because the court did not provide him with the victims’ statements beforehand. (Pet.,

PageID.6.) There is no right to allocution under the federal constitution, let alone a right to receive

advance notice of victim statements. See Hill v. United States, 368 U.S. 424, 428 (1962) (“The

failure of a trial court to ask a defendant represented by an attorney whether he has anything to say

before sentence is imposed is not of itself an error of the character or magnitude cognizable under

a writ of habeas corpus. ”); Pasquarille v. United States, 130 F.3d 1220, 1223 (6th Cir. 1997)

(“There is no constitutional right to allocution under the United States Constitution.”). Thus, the

state court did not deprive Petitioner of any constitutional rights when it failed to provide notice

of the witnesses’ statements. Accordingly, Petitioner’s second ground for relief is meritless.

                                             Conclusion

               In light of the foregoing, the Court will summarily dismiss Petitioner’s application

pursuant to Rule 4 because it fails to raise a meritorious federal claim.

                                    Certificate of Appealability

               Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This Court’s

dismissal of Petitioner’s action under Rule 4 of the Rules Governing § 2254 Cases is a

                                                  7
determination that the habeas action, on its face, lacks sufficient merit to warrant service. It would

be highly unlikely for this Court to grant a certificate, thus indicating to the Sixth Circuit Court of

Appeals that an issue merits review, when the Court has already determined that the action is so

lacking in merit that service is not warranted. See Love v. Butler, 952 F.2d 10, 15 (1st Cir. 1991)

(it is “somewhat anomalous” for the court to summarily dismiss under Rule 4 and grant a

certificate); Hendricks v. Vasquez, 908 F.2d 490, 492 (9th Cir. 1990) (requiring reversal where

court summarily dismissed under Rule 4 but granted certificate).

                The Sixth Circuit Court of Appeals has disapproved issuance of blanket denials of

a certificate of appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam).

Rather, the district court must “engage in a reasoned assessment of each claim” to determine

whether a certificate is warranted. Id. Each issue must be considered under the standards set forth

by the Supreme Court in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467.

Consequently, this Court has examined each of Petitioner’s claims under the Slack standard.

Under Slack, 529 U.S. at 484, to warrant a grant of the certificate, “[t]he petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.”        Id.   “A petitioner satisfies this standard by demonstrating

that . . . jurists could conclude the issues presented are adequate to deserve encouragement to

proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). In applying this standard, the

Court may not conduct a full merits review, but must limit its examination to a threshold inquiry

into the underlying merit of Petitioner’s claims. Id.

                The Court finds that reasonable jurists could not conclude that this Court’s

dismissal of Petitioner’s claims was debatable or wrong. Therefore, the Court will deny Petitioner

a certificate of appealability.



                                                  8
            The Court will enter a judgment and order consistent with this opinion.




Dated: September 4, 2019                         /s/ Janet T. Neff
                                                 Janet T. Neff
                                                 United States District Judge




                                             9
